 

EXHIBIT 10.21

 

AMENDED AND RESTATED MORTGAGE LOAN PARTICIPATION AGREEMENT

 

PARTICIPANT:

  

UBS REAL ESTATE SECURITIES INC.

ADDRESS:

  

1285 AVENUE OF THE AMERICAS

NEW YORK, NEW YORK 10019

ATTENTION: GEORGE A. MANGIARACINA

TELEPHONE: (212) 713-3734

ATTENTION: ROBERT CARPENTER

TELEPHONE: (212) 713-8749

SELLER:

  

CRESCENT MORTGAGE SERVICES, INC.

ADDRESS:

  

115 PERIMETER CENTER PLACE

SUITE 285

ATLANTA, GEORGIA 30346

ATTENTION: MIKE LEDDY

CUSTODIAN:

  

JPMORGAN CHASE BANK

ADDRESS:

  

450 WEST 33RD STREET
(15TH FLOOR)
NEW YORK, NEW YORK 10001

DATE OF AGREEMENT:

  

JANUARY 31, 2003



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

         

Page

--------------------------------------------------------------------------------

Section 1.

  

Definitions.

  

3

Section 2.

  

Procedures for Purchases of Participation Certificates.

  

10

Section 3.

  

Issuance of Securities.

  

10

Section 4.

  

Servicing of the Mortgage Loans.

  

13

Section 5.

  

Takeout Commitments

  

15

Section 6.

  

Transfers of Participation Certificates and Securities by Participant

  

15

Section 7.

  

Record Title to Mortgage Loans; Intent of Parties; Security Interest.

  

15

Section 8.

  

Representations and Warranties.

  

16

Section 9.

  

Covenants of Seller

  

20

Section 10.

  

Confidentiality

  

24

Section 11.

  

Term

  

25

Section 12.

  

Exclusive Benefit of Parties; Assignment

  

25

Section 13.

  

Amendments; Waivers; Cumulative Rights

  

25

Section 14.

  

Execution in Counterparts

  

25

Section 15.

  

Effect of Invalidity of Provisions

  

25

Section 16.

  

Governing Law

  

25

Section 17.

  

Notices

  

25

Section 18.

  

Entire Agreement

  

25

Section 19.

  

Costs of Enforcement

  

26

Section 20.

  

Consent to Service

  

26

Section 21.

  

Submission to Jurisdiction; Waivers

  

26

Section 22.

  

Construction

  

27

 

-i-



--------------------------------------------------------------------------------

Section 23.

  

Effect of Amendment and Restatement

  

27

Exhibit A

  

Participation Certificate

    

Exhibit B

  

Trade Assignment

    

Exhibit C

  

Document List

    

Exhibit D

  

Warehouse Lender’s Release

    

Exhibit E

  

Assignment

    

Exhibit F

  

Authorized Signatories

    

Exhibit G

  

Form of Opinion

    

Exhibit H

  

UCC-1 Financing Statement

    

Annex A

  

Seller’s Delivery Instructions

    

 

 

-ii-



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MORTGAGE LOAN PARTICIPATION AGREEMENT

 

Amended and Restated Mortgage Loan Participation Agreement (“Agreement”), dated
as of the date set forth on the cover page hereof, between UBS REAL ESTATE
SECURITIES INC. (“Participant”) and the Seller whose name is set forth on the
cover page hereof (“Seller”).

 

RECITALS

 

WHEREAS, the Participant and the Seller are parties to the Mortgage Loan
Participation Agreement, dated as of December 24, 1996 (the “Original
Participation Agreement”);

 

WHEREAS, pursuant to the Original Participation Agreement, Seller desired to
sell to Participant from time to time Participation Certificates (as defined in
the Original Participation Agreement) evidencing 100% undivided ownership
interests in certain Mortgage Loans (as defined in the Original Participation
Agreement) eligible in the aggregate to back Securities (as defined in the
Original Participation Agreement) with the terms described in related Take-Out
Commitments (as defined in the Original Participation Agreement);

 

WHEREAS, pursuant to the Original Participation Agreement, Participant desired
and may have in its sole discretion purchased such Participation Certificates
from Seller in accordance with the terms and conditions set forth in the
Original Participation Agreement;

 

WHEREAS, pursuant to the Original Participation Agreement, Participant’s
willingness to purchase any Participation Certificate (as defined in the
Original Participation Agreement) evidencing particular Mortgage Loans (as
defined in the Original Participation Agreement) was based on Participant’s
expectation, in reliance upon Seller’s representations and warranties in the
Original Participation Agreement, that such Mortgage Loans (as defined in the
Original Participation Agreement) in the aggregate, constituted a pool or pools
of mortgage loans that were eligible to back a Security (as defined in the
Original Participation Agreement) and that the Security (as defined in the
Original Participation Agreement), in the amount and with the terms described in
the related Take-Out Commitment (as defined in the Original Participation
Agreement), will be issued and Participant will receive delivery thereof within
the time period agreed upon between Participant and Seller and reflected in the
terms of such Participation Certificate (as defined in the Original
Participation Agreement);

 

WHEREAS, pursuant to the Original Participation Agreement, the amount of the
Purchase Price (as defined in the Original Participation Agreement) and the
Performance Fee (as defined in the Original Participation Agreement) to be paid
by Participant to Seller with respect to each Participation Certificate (as
defined in the Original Participation Agreement) was to be calculated on the
expectation of Participant, based upon the representations and warranties of the
Seller therein, that Participant would receive delivery of the Security (as
defined in the Original Participation Agreement) to be backed by the Mortgage
Loans (as defined in the Original Participation Agreement) evidenced by the
Participation Certificate (as defined in the Original Participation Agreement)
purchased by Participant on the specified Anticipated Delivery Date (as defined
in the Original Participation Agreement) and that failure to receive such
delivery



--------------------------------------------------------------------------------

would result in a material decrease in the market value of the Participation
Certificate (as defined in the Original Participation Agreement) and the
underlying Mortgage Loans (as defined in the Original Participation Agreement)
considered as a whole;

 

WHEREAS, the Seller and the Participant desire to amend and restate the Original
Participation Agreement as provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Original
Participation Agreement be amended and restated in its entirety as follows:

 

PRELIMINARY STATEMENT

 

Seller desires to sell to Participant from time to time Participation
Certificates evidencing a 100% undivided ownership interest in certain Mortgage
Loans eligible in the aggregate to back Securities with the terms described in
related Take-Out Commitments.

 

Participant desires and may in its sole discretion purchase such Participation
Certificates from Seller in accordance with the terms and conditions set forth
in this Agreement. Seller, subject to the terms hereof, will cause (a) Mortgage
Loans evidenced by a Participation Certificate to back a GNMA Security issued by
Seller and guaranteed by GNMA, a FNMA Security issued and guaranteed by FNMA or
a FHLMC Security issued and guaranteed by FHLMC and (b) Delivery of such GNMA
Security, FNMA Security or FHLMC Security by GNMA, FNMA or FHLMC to Participant
or its designee, which GNMA Security, FNMA Security or FHLMC Security will be
purchased by a Takeout Investor.

 

Participant’s willingness to purchase any Participation Certificate evidencing
particular Mortgage Loans is based on Participant’s expectation, in reliance
upon Seller’s representations and warranties herein, that such Mortgage Loans in
the aggregate, constitute a pool or pools of mortgage loans that are eligible to
back a Security and that the Security, in the amount and with the terms
described in the related Take-Out Commitment, will be issued and Participant
will receive Delivery thereof within the time period agreed upon between
Participant and Seller and reflected in the terms of such Participation
Certificate.

 

The amount of the Purchase Price and the Performance Fee to be paid by
Participant to Seller with respect to each Participation Certificate will be
calculated on the expectation of Participant, based upon the representations and
warranties of the Seller herein, that Participant will receive Delivery of the
Security to be backed by the Mortgage Loans evidenced by the Participation
Certificate purchased by Participant on the specified Anticipated Delivery Date
and that failure to receive such Delivery will result in a material decrease in
the market value of the Participation Certificate and the underlying Mortgage
Loans considered as a whole. During the period from the purchase of a
Participation Certificate to Delivery of the related Security, Participant
expects to rely entirely upon Seller to service the Mortgage Loans evidenced by
the applicable Participation Certificate, it being acknowledged that the
continued effectiveness of Seller’s Agency Approvals during such period
constitutes an essential factor in the calculation by Participant of the
Purchase Price and the Performance Fee paid to Seller for the related
Participation Certificate and that loss of such Agency Approvals by Seller would

 

-2-



--------------------------------------------------------------------------------

result in a material decrease in the market value of the Participation
Certificate and the underlying Mortgage Loans considered as a whole.

 

The parties hereto hereby agree as follows:

 

Section 1. Definitions.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Custodial Agreement. As used in this Agreement, the following terms shall
have the following meanings:

 

“Accepted Servicing Practices”: With respect to each Mortgage Loan, such
standards which comply with the applicable standards and requirements under: (i)
an applicable Agency Program and related provisions of the applicable Agency
Guide pursuant to which the related Mortgage Loan is intended to be purchased,
and/or (ii) any applicable FHA and/or VA program and related provisions of
applicable FHA and/or VA servicing guidelines.

 

“Act of Insolvency”: With respect to Seller, (a) the commencement by Seller as
debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law, or Seller’s seeking the
appointment of a receiver, trustee, custodian or similar official for Seller or
any substantial part of its property, or (b) the commencement of any such case
or proceeding against Seller, or another’s seeking such appointment, or the
filing against Seller of an application for a protective decree which (1) is
consented to or not timely contested by Seller, (2) results in the entry of an
order for relief, such an appointment, the issuance of such a protective decree
or the entry of an order having a similar effect, or (3) is not dismissed within
sixty (60) days, (c) the making by Seller of a general assignment for the
benefit of creditors, or (d) the admission in writing by Seller that Seller is
unable to pay its debts as they become due or the nonpayment generally by Seller
of its debts as they become due.

 

“Agency”: The Government National Mortgage Association (“GNMA”), the Federal
National Mortgage Association (“Fannie Mae”), and the Federal Home Loan Mortgage
Corporation (“Freddie Mac”), as applicable.

 

“Agency Approvals”: As defined in Section 8(a)(viii) of this Agreement.

 

“Agency Guide”: The GNMA Mortgage-Backed Securities Guide; the Fannie Mae
Selling Guide and the Fannie Mae Servicing Guide; the Freddie Mac Sellers’ and
Servicers’ Guide; as applicable, in each case as such Agency Guide may be
amended from time to time.

 

“Agency Program”: The specific purchase program under the relevant Agency Guide
or as otherwise approved by the Agency.

 

“Anticipated Delivery Date”: With respect to a Security, the date specified in
the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae Form 2014
(Delivery Schedule), or FHLMC Form 939 (Settlement and Information Multiple
Registration Form), as applicable, on which it is anticipated that Delivery of
the Security by the Applicable Agency will be made.

 

-3-



--------------------------------------------------------------------------------

 

“Applicable Agency” As defined in Section 3(a)(l).

 

“Assignee”: As defined in Section 6.

 

“Assignment of Mortgage”: As defined in Section 6.

 

“Authorized Signatory”: An officer of the Seller who is authorized and empowered
to cause Participation Certificates evidencing Mortgage Loans to back a Security
issued by Seller and guaranteed by an Agency, and is indicated on the Authorized
Signatories of the Seller attached hereto as Exhibit F.

 

“Collateral”: As defined in Section 7(c).

 

“Custodial Account”: As defined in Section 4(b).

 

“Custodial Agreement”: The Amended and Restated Custodial Agreement, dated as of
the date set forth on the cover sheet thereof, among Seller, Participant and
Custodian.

 

“Custodian”: The Custodian (which, under the appropriate circumstance, may
include FHLMC as Custodian) set forth on the cover page hereof and its permitted
successors under the Custodial Agreement.

 

“Defective Mortgage Loan”: With respect to a Participation Certificate, a
mortgage loan that is not in Strict Compliance with the GNMA Program, FNMA
Program or FHLMC Program, as applicable.

 

“Delivery”: The later to occur of (a) the issuance of the related Security and
(b) the transfer of all of the right, title and ownership interest in that
Security to Participant.

 

“Discount”: With respect to each Participation Certificate, the amount of the
adjustment to the Trade Price of the related Security agreed upon by Seller and
Participant to reserve for the possibility that Seller may be unable to perform
its obligations under this Agreement in accordance with their terms.

 

“Electronic Agent”: MERSCORP, Inc., and its successors in interest.

 

“Electronic Tracking Agreement”: The Electronic Tracking Agreement, dated as of
the date hereof, among Participant, Seller, MERSCORP, Inc. and Mortgage
Electronic Registration Systems, Inc.; provided that if no Mortgage Loans are or
will be MERS Designated Mortgage Loans, all references herein to the Electronic
Tracking Agreement shall be disregarded.

 

“FDIC”: Federal Deposit Insurance Corporation or any successor thereto.

 

“FHA”: The Federal Housing Administration or any successor thereto.

 

“FHLMC”: Federal Home Loan Mortgage Corporation or any successor thereto.

 

-4-



--------------------------------------------------------------------------------

 

“FHLMC as Custodian”: With respect to FHLMC Participation Certificates, the
circumstances in which Seller elects to appoint FHLMC (as opposed to some other
third party as permitted by the FHLMC Guide) as Custodian for the FHLMC Mortgage
Loans subject to the FHLMC Participation Certificates to be purchased by
Participant hereunder.

 

“FHLMC Guide”: The Freddie Mac Sellers’ and Servicers’ Guide, as such Guide may
hereafter from time to time be amended.

 

“FHLMC Mortgage Loan”: With respect to any FHLMC Participation Certificate or
any FHLMC Security, a mortgage loan that is in Strict Compliance with the
eligibility requirements specified for the applicable FHLMC Program described in
the FHLMC Guide.

 

“FHLMC Participation Certificate”: With respect to the FHLMC Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by
Custodian, evidencing the 100% undivided ownership interest in the Mortgage
Loans that are either (a) set forth on a copy of the FHLMC Form 11 (Mortgage
Submission Schedule) attached to such Participation Certificate or (b)
identified on a computer tape compatible with MIDANET as belonging to the
mortgage loan pool described in such Participation Certificate.

 

“FHLMC Program”: The FHLMC Home Mortgage Guarantor Program or the FHLMC FHA/VA
Home Mortgage Guarantor Program, as described in the FHLMC Guide.

 

“FHLMC Security”: A modified pass-through mortgage-backed participation
certificate, evidenced by a book-entry credit made by a Securities Intermediary
that is a participant of the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by FHLMC and backed by a pool of FHLMC Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such FHLMC Security in the related Takeout Commitment,
if any.

 

“FNMA” or “Fannie Mae”: Federal National Mortgage Association or any successor
thereto.

 

“FNMA Guide”: The Fannie Mae MBS Selling and Servicing Guide, as such Guide may
hereafter from time to time be amended.

 

“FNMA Mortgage Loan”: With respect to any FNMA Participation Certificate or any
FNMA Security, a mortgage loan that is in Strict Compliance with the eligibility
requirements specified for the applicable FNMA Program described in the FNMA
Guide.

 

“FNMA Participation Certificate”: With respect to the FNMA Program, a
certificate, in the form of Exhibit A, authenticated by Custodian, evidencing
the 100% undivided ownership interest in the Mortgage Loans set forth on Fannie
Mae Form 2005 (Schedule of Mortgages).

 

“FNMA Program”: The FNMA Guaranteed Mortgage-Backed Securities Programs, as
described in the FNMA Guide.

 

-5-



--------------------------------------------------------------------------------

 

“FNMA Security”: An ownership interest in a pool of FNMA Mortgage Loans,
evidenced by a book-entry credit made by a Securities Intermediary that is a
participant of the Federal Reserve Bank of New York, in substantially the
principal amount and with substantially the other terms as specified with
respect to such FNMA Security in the related Takeout Commitment, if any.

 

“GNMA”: Government National Mortgage Association or any successor thereto.

 

“GNMA Guide”: The GNMA Mortgage-Backed Securities Guide I or II, as such Guide
may hereafter from time to time be amended.

 

“GNMA Mortgage Loan”: With respect to any GNMA Participation Certificate or any
GNMA Security, a mortgage loan that is in Strict Compliance with the eligibility
requirements specified for the applicable GNMA Program in the applicable GNMA
Guide.

 

“GNMA Participation Certificate”: With respect to the GNMA Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by
Custodian, evidencing the 100% undivided ownership interest in the Mortgage
Loans set forth on the Form HUD 11706 (Schedule of Pooled Mortgages).

 

“GNMA Program”: The GNMA Mortgage-Backed Securities Programs, as described in a
GNMA Guide.

 

“GNMA Security”: A fully-modified pass-through mortgage-backed certificate
guaranteed by GNMA, evidenced by a book-entry credit made by a Securities
Intermediary that is a participant of the Participant’s Trust Company and backed
by a pool of GNMA Mortgage Loans, in substantially the principal amount and with
substantially the other terms as specified with respect to such GNMA Security in
the related Takeout Commitment, if any.

 

“HUD”: The United States Department of Housing and Urban Development or any
successor thereto.

 

“Interim Funder”: With respect to each MERS Designated Mortgage Loan, the Person
named on the MERS® System as the interim funder pursuant to the MERS Procedures
Manual.

 

“Investor”: With respect to each MERS Designated Mortgage Loan, the Person named
on the MERS® System as the investor pursuant to the MERS Procedures Manual.

 

“Issuance Date”: With respect to a Security, the first day of the month in which
the Security is issued.

 

“Losses”: Any and all losses, claims, damages, liabilities or expenses
(including reasonable attorneys’ fees) incurred by any person specified;
provided, however, that “Losses” shall not include any losses, claims, damages,
liabilities or expenses which would have been avoided had such person taken
reasonable actions to mitigate such losses, claims, damages, liabilities or
expenses.

 

-6-



--------------------------------------------------------------------------------

 

“MERS Designated Mortgage Loan”: Mortgage Loans for which (a) the Seller has
designated or will designate MERS as, and has taken or will take such action as
is necessary to cause MERS to be, the mortgagee of record, as nominee for the
Seller, in accordance with MERS Procedure Manual and (b) the Seller has
designated or will designate the Participant as the Investor and Interim Funder
on the MERS® System.

 

“MERS Procedure Manual”: The MERS Procedures Manual attached as Exhibit B to the
Electronic Tracking Agreement, as it may be amended, supplemented or otherwise
modified from time to time.

 

“MERS Report”: The schedule listing MERS Designated Mortgage Loans and other
information prepared by the Electronic Agent pursuant to the Electronic Tracking
Agreement.

 

“MERS® System”: The Electronic Agent’s mortgage electronic registry system, as
more particularly described in the MERS Procedures Manual.

 

“MIDANET”: The FHLMC automated system by which sellers and servicers of mortgage
loans to FHLMC transfer mortgage summary and record data or mortgage accounting
and servicing information from their computer system or service bureau to FHL
MC, as more fully described in the FHLMC Guide.

 

“Mortgage”: A mortgage, deed of trust or other security instrument, securing a
Mortgage Note.

 

“Mortgage Loan”: A GNMA Mortgage Loan, a FNMA Mortgage Loan or a FHLMC Mortgage
Loan.

 

“Mortgage Note”: A promissory note evidencing a Mortgage Loan.

 

“Original Participation Agreement”: Shall have the meaning assigned to such term
in the recitals hereof.

 

“OTS”: Office of Thrift Supervision or any successor thereto.

 

“Parent Company”: A corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.

 

“Participant”: UBS Real Estate Securities Inc. and its successors in interest,
including, but not limited to, any lender, designee or assignee to whom a
Participation Certificate or a Security shall be pledged or assigned.

 

“Participation Certificate”: A GNMA Participation Certificate, a FNMA
Participation Certificate or a FHLMC Participation Certificate.

 

“Pass-Through Rate”: With respect to a Participation Certificate, the rate of
interest specified as the Pass-Through Rate in such Participation Certificate,
which rate shall continue in effect until the latest of (a) the Settlement Date
of the related Security, (b) either the

 

-7-



--------------------------------------------------------------------------------

date on which Receipt of the Security occurs or, if such Receipt occurs on such
date after 12:00 noon, New York City time the next business day on which
Participant is permitted under applicable laws and regulations to make delivery
of the Security to the Takeout Investor and, if applicable, (c) the date on
which Seller completes its Performance of its obligations under Section 3(c)(2).

 

“Performance Fee”: With respect to each Participation Certificate, an amount
equal to the Discount plus the Yield Compensation Adjustment, less any reduction
pursuant to Section 3(b), which amount shall be payable to Seller by Participant
as compensation to Seller for its services in connection with the issuance of a
Security.

 

“Purchase Date”: With respect to a Participation Certificate, the date on which
Participant elects to purchase such Participation Certificate.

 

“Purchase Price”: With respect to each Participation Certificate, the Trade
Price of the Security to be backed by the Mortgage Loans evidenced by the
Participation Certificate, less the Discount. Accrued interest shall be
allocated in accordance with Section 3(a)(3).

 

“Receipt”: The Delivery of a Security, upon notice by Seller to Participant, not
later than 12:00 noon, New York City time, on the second business day prior to
the applicable Settlement Date, of (a) the amount of any change in the principal
amount of the Mortgage Loans backing such Security, and (b) with respect to
FHLMC Securities, the FHLMC Mortgage Loan pool number applicable to such
Security. If the Seller fails to so notify Participant, “Receipt” shall be
deemed to have occurred on the later of (1) the second business day after the
date on which Seller provides such notification to Participant and (2) the date
on which Participant receives Delivery of the Security.

 

“RTC”: Resolution Trust Corporation or any successor thereto.

 

“Securities Intermediary”: As defined in Section 8-102(a)(14) of the Uniform
Commercial Code.

 

“Security”: A GNMA Security, a FNMA Security or a FHLMC Security.

 

“Servicing Rights”: Any and all of the following: (a) any and all rights to
service the Mortgage Loans; (b) any payments to or monies received by Seller or
any other Person for servicing the Mortgage Loans; (c) any late fees, penalties
or similar payments with respect to the Mortgage Loans; (d) all agreements or
documents creating, defining or evidencing any such servicing rights to the
extent they relate to such servicing rights and all rights of Seller or any
other Person thereunder; (e) escrow payments or other similar payments with
respect to the Mortgage Loans and any amounts actually collected by Seller or
any other Person with respect thereto; and (f) all accounts and other rights to
payment related to the Mortgage Loans.

 

“Settlement Date”: The date specified in a Takeout Commitment upon which the
related Security is scheduled to be delivered, against payment, to the specified
Takeout Investor.

 

“Strict Compliance” shall mean compliance of Seller and the Mortgage Loans with
the requirements of the GNMA Guide, FNMA Guide or FHLMC Guide, as applicable and

 

-8-



--------------------------------------------------------------------------------

as amended by any agreements between Seller and the Applicable Agency,
sufficient to enable Seller to issue and GNMA to guarantee or FNMA or FHLMC to
issue and guarantee a Security, provided that until copies of any such
agreements between Seller and the Applicable Agency have been provided to
Participant by Seller, such agreements shall be deemed, as between Seller and
Participant, not to amend the requirements of the GNMA Guide, FNMA Guide or
FHLMC Guide, as applicable.

 

“Successor Servicer”: An entity with the necessary Agency Approvals, as the
circumstances may require, and designated by Participant, in conformity with
Section 3(c)(2), to replace Seller as issuer and servicer, mortgagee or
seller/servicer of the Mortgage Loans or the Securities related thereto.

 

“Takeout Commitment”: A trade confirmation from the Takeout Investor to Seller
confirming the details of a forward trade between the Takeout Investor and
Seller with respect to one or more Securities, which trade confirmation shall be
enforceable and in full force and effect, and shall be validly and effectively
assigned to Participant pursuant to a Trade Assignment, and relate to pools of
Mortgage Loans that satisfy the “good delivery standards” of the Public
Securities Association as set forth in the Public Securities Association Uniform
Practices Guide.

 

“Takeout Investor”: A securities dealer or other financial institution,
acceptable to Participant, who has made a Takeout Commitment.

 

“Trade Assignment”: A letter substantially in the form of Exhibit B.

 

“Trade Price”: The price specified in a Takeout Commitment at which a Takeout
Investor is obligated to purchase the Security specified in such Takeout
Commitment.

 

“VA”: The United States Veterans Administration or any successor thereto.

 

“Warehouse Lender”: Any lender providing financing to the Seller for the purpose
of originating Mortgage Loans, which has a security interest in such Mortgage
Loans as collateral for the obligations of Seller to such lender.

 

“Wire Instructions”: The wire instructions set forth opposite the name of the
Warehouse Lender in a letter, in the form of Exhibit G to the Custodial
Agreement, executed by Seller and Custodian, receipt of which has been
acknowledged by Participant.

 

“Yield Compensation Adjustment”: Subject to any further adjustment provided in
this Agreement, an amount (which may be a negative number) equal to:

 

A(BC-DE)

360

 

where (i) A equals the number of days in the period beginning on the date
Participant purchases such Participation Certificate to but not including the
Settlement Date, (ii) B equals the aggregate principal amount of the Mortgage
Loans evidenced by a Participation Certificate, (iii) C equals the interest rate
(expressed as a decimal) on the Security backed by the Mortgage Loans subject

 

-9-



--------------------------------------------------------------------------------

to such Participation Certificate, (iv) D equals the Purchase Price and (v) E
equals the Pass-Through Rate (expressed as a decimal) specified in such
Participation Certificate.

 

Section 2. Procedures for Purchases of Participation Certificates.

 

(a) Participant may, in its sole discretion from time to time, purchase one or
more Participation Certificates from Seller. Seller, on behalf of Participant,
shall arrange for the Delivery to Participant of a Security backed by the
Mortgage Loans evidenced by any Participation Certificate so purchased, which
Security shall be subject to a Takeout Commitment. Participant’s obligation to
purchase any Participation Certificate which Participant elects to purchase,
shall be subject to the receipt by the Participant of the documents listed in
Exhibit C from Seller, in form and substance satisfactory to Participant, and
the execution of the Custodial Agreement relating to the Participation
Certificate by Seller and Custodian and delivery thereof to Participant.
Notwithstanding the satisfaction of the conditions specified in this Section
2(a), Participant is not obligated to purchase any Participation Certificate
offered to it hereunder.

 

(b) If Participant elects to purchase any Participation Certificate, Participant
shall pay to Seller, on the Purchase Date, the amount of the Purchase Price for
such Participation Certificate. In the event that Participant does not transmit
the Purchase Price, (i) any Participation Certificate delivered by Custodian to
Participant in anticipation of such purchase shall automatically be null and
void, (ii) Participant will not consummate the transactions contemplated in the
applicable Trade Assignment and (iii) to the extent that Participant shall
nevertheless receive the Security backed by the Mortgage Loans to which such
Participation Certificate relates prior to its becoming null and void as
provided in clause (i) above, Participant shall take all reasonable actions
necessary to ensure that such Security shall be delivered in accordance with
Seller’s delivery instructions specified in Annex A.

 

(c) The terms and conditions of the purchase of each Participation Certificate
shall be as set forth in this Agreement. Each Participation Certificate shall be
deemed to incorporate, and Seller shall be deemed to make as of the applicable
dates specified in Section 8, for the benefit of Participant and each Assignee
of such Participation Certificate, the representations and warranties set forth
in Section 8 in respect of such Participation Certificate and the Mortgage Loans
evidenced by such Participation Certificate.

 

Section 3. Issuance of Securities.

 

(a) (1) With respect to Mortgage Loans evidenced by a Participation Certificate
which Participant has elected to purchase, Seller shall instruct (and, if Seller
fails to instruct, then Participant may instruct) Custodian to deliver to GNMA,
FNMA or FHLMC, as applicable (the “Applicable Agency”), the documents listed in
Exhibits C-l, C-2 or C-3 of the Custodial Agreement in respect of such Mortgage
Loans, in the manner and at the time set forth in the Custodial Agreement.
Seller shall thereafter promptly deliver to the Applicable Agency any and all
additional documents requested by the Applicable Agency to enable the Applicable
Agency to make Delivery to Participant of a Security backed by such Mortgage
Loans on the related Anticipated Delivery Date. Seller shall not revoke such
instructions to Custodian and shall not revoke its instructions to the
Applicable Agency to make Delivery to Participant or its designee of a Security
backed by such Mortgage Loans.

 

-10-



--------------------------------------------------------------------------------

 

(2) Seller shall notify Participant, not later than 12:00 noon, New York City
time, on the second business day prior to the applicable Settlement Date, (i) of
the amount of any change in the principal amount of the Mortgage Loans backing
each such Security related to such Settlement Date and (ii) with respect to
FHLMC Securities, the FHLMC mortgage loan pool number applicable to each
Security to which such Settlement Date relates. Upon Delivery of such Security
to Participant or its designee, Participant shall cease to have any interest
under such Participation Certificate in the Mortgage Loans backing such
Security, notwithstanding anything to the contrary in the Participation
Certificate.

 

(3) With respect to each Participation Certificate that Participant elects to
purchase hereunder, Participant shall owe to Seller, on the later to occur of
four business days after the Purchase Date or on the date of Receipt by
Participant of the related Security, a Performance Fee. If a Participation
Certificate is purchased by Participant after the first day of the month in
which the Settlement Date occurs, Participant shall also pay to Seller on the
date of Receipt by Participant of the Security backed by the related Mortgage
Loans an amount equal to the accrued interest on the related Security at the
rate specified in the related Takeout Commitment from the first day of such
month to and including the day immediately preceding the date Participant
purchased such Participation Certificate. If a Participation Certificate is
purchased by Participant in the month prior to the month in which the Settlement
Date occurs, Seller, as servicer, shall pay to Participant all interest payments
which accrue on such Participation Certificate during the period from the date
of purchase of such Participation Certificate through and including the last day
of the month prior to the month in which such Settlement Date occurs.
Notwithstanding the foregoing, no amounts shall be owed by Participant to Seller
upon issuance of such Security in the circumstances contemplated in Section
3(c)(2). Except as otherwise provided in this Section 3(a)(3) and in Section
3(b), and subject to Participant’s right of set-off set forth in Section 3(g),
any Performance Fee owed by Participant with respect to a Participation
Certificate shall be paid by Participant to Seller not later than the Settlement
Date of the related Security. It is understood by Seller and Participant that,
if Seller requests and Participant agrees to pay the Performance Fee prior to
the Settlement Date of the related Security, the amount of such Performance Fee
shall be adjusted as mutually agreed by Seller and Participant.

 

(b) Unless Receipt of a Security backed by the Mortgage Loans evidenced by a
Participation Certificate purchased hereunder has occurred by 12:00 noon, New
York City time, on the related Settlement Date, (1) the Performance Fee relating
to such Participation Certificate shall be reduced daily for the period from the
Settlement Date to but not including the earlier of the date of Receipt of such
Security and the date of satisfaction of the obligations of Seller pursuant to
the exercise by Participant of any remedial election authorized by this Section
3 by an amount equal to (A) the Purchase Price of such Participation Certificate
multiplied by (B) the result obtained by dividing (i) the Pass-Through Rate for
such Participation Certificate plus one percent by (ii) three hundred and sixty
(360) and (2) the Performance Fee, if any, relating to such Participation
Certificate shall not be payable until the end of the period specified in clause
(1) of this paragraph.

 

(c) (1) If a breach by Seller of this Agreement results in any Mortgage Loan
being a Defective Mortgage Loan at the time of the delivery of the related
Participation Certificate to Participant, Participant in its sole discretion may
require that Seller, upon receipt of

 

-11-



--------------------------------------------------------------------------------

notice from Participant of its exercise of such right, either (i) immediately
repurchase Participant’s ownership interest in such Defective Mortgage Loan by
remitting to Participant the allocable amount paid by Participant for such
Defective Mortgage Loan plus interest at the Pass-Through Rate on the principal
amount thereof from the date of Participant’s purchase of such Participation
Certificate to the date of such repurchase, or (ii) deliver to Custodian a
Mortgage Loan eligible to back such Security in exchange for such Defective
Mortgage Loan, which newly delivered Mortgage Loan shall be in all respects
acceptable to Participant in Participant’s sole discretion, and such newly
delivered Mortgage Loan will thereupon become one of the Mortgage Loans
evidenced by the Participation Certificate. If the aggregate principal balance
of any Mortgage Loans that are accepted by Participant pursuant to clause (ii)
of the immediately preceding sentence is less than the aggregate principal
balance of any Defective Mortgage Loan that is being replaced by such Mortgage
Loan, Seller shall remit with such Mortgage Loan to Participant an amount equal
to the difference between the aggregate principal balance of the new Mortgage
Loan accepted by Participant and the aggregate principal balance of the
Defective Mortgage Loan being replaced thereby.

 

(2) If Seller fails to comply with its obligations in the manner described in
Section 3(c)(1), or Seller is in breach of Section 8(a)(viii) or 8(b)(vii), not
later than the third calendar day after receipt by Seller of notice from
Participant (or if such day is not a business day, the next business day
thereafter), Seller’s rights and obligations to service the Mortgage Loans
evidenced by such Participation Certificate, as provided in this Agreement,
shall terminate. If an Act of Insolvency occurs at any time, Seller’s rights and
obligations to service the Mortgage Loans, as provided in this Agreement, shall
terminate immediately, without any notice or action by Participant. Upon any
such termination, Participant is hereby authorized and empowered as the
exclusive agent for Seller to sell and transfer such rights to service the
Mortgage Loans for such price and on such terms and conditions as Participant
shall reasonably determine. Seller shall not otherwise attempt to sell or
transfer such rights to service without the prior consent of Participant. Seller
shall perform all acts and take all action so that the Mortgage Loans and all
files and documents relating to such Mortgage Loans held by Seller, together
with all escrow amounts relating to such Mortgage Loans, are delivered to
Successor Servicer. To the extent that the approval of the Applicable Agency is
required for any such sale or transfer, Seller shall fully cooperate with
Participant to obtain such approval. Upon exercise by Participant of its
remedies under this Section 3(c)(2), Seller hereby authorizes Participant to
receive all amounts paid by any purchaser of such rights to service the Mortgage
Loans and to remit such amounts to Seller subject to Participant’s rights of
set-off under this Agreement. Upon exercise by Participant of its remedies under
this Section 3(c)(2), Participant’s obligation to pay and Seller’s right to
receive any portion of the Performance Fee relating to such Mortgage Loans shall
automatically be canceled and become null and void, provided that such
cancellation shall in no way relieve Seller or otherwise affect the obligation
of Seller to indemnify and hold Participant harmless as specified in Section
3(e).

 

(d) Mortgage Loans required to be delivered to Successor Servicer by Section
3(c)(2) shall be delivered free of any servicing rights in favor of Seller and
free of any title, interest, lien, encumbrance or claim of any kind of Seller.
Seller shall deliver or cause to be delivered all files and documents relating
to such Mortgage Loans held by Seller to Successor Servicer. Seller shall
promptly take such actions and furnish to Participant such documents that

 

-12-



--------------------------------------------------------------------------------

Participant deems necessary or appropriate to enable Participant to obtain a
Security backed by such Mortgage Loans or to enforce such Mortgage Loans, as
appropriate.

 

(e) Seller agrees to indemnify and hold Participant and its assigns harmless
from and against all Losses (including, without limitation, Losses incurred by
Participant on account of fees paid by Participant to the Applicable Agency to
cause the Securities to be issued or any Losses in connection with any
indemnification by Participant of the Applicable Agency) resulting from or
relating to any breach or failure to perform by Seller of any representation,
warranty. covenant, term or condition made or to be performed by Seller under
this Agreement.

 

(f) No exercise by Participant of its rights under this Section 3 shall relieve
Seller of responsibility or liability for any breach of this Agreement.

 

(g) Seller hereby grants Participant a right of set-off against the payment of
any amounts that may be due and payable to Participant from Seller, such right
to be upon any and all monies or other property of Seller held or received by
Participant or due and owing from Participant to Seller.

 

Section 4. Servicing of the Mortgage Loans.

 

(a) It is expressly acknowledged that the Servicing Rights relating to the
Mortgage Loans evidenced by each Participation Certificate purchased by
Participant hereunder have been sold, assigned, and transferred by Seller to
Participant along with the ownership interest in such Mortgage Loans as
evidenced by a Participation Certificate. Seller shall service and administer
the Mortgage Loans evidenced by a Participation Certificate on behalf of
Participant on an interim basis in accordance with accepted and prudent mortgage
loan servicing standards and procedures generally accepted in the mortgage
banking industry for the same type of mortgage loans as the Mortgage Loans and
in a manner at least equal in quality to the servicing the Seller provides for
mortgage loans which it owns and in accordance with the requirements of the GNMA
Program, FNMA Program or FHLMC Program, as the case may be, provided that Seller
shall at all times comply with applicable law, FHA regulations and VA
regulations and the requirements of any private mortgage insurer so that the FHA
insurance, VA guarantee or any other applicable insurance or guarantee in
respect of any Mortgage Loan is not voided or reduced. Seller shall at all times
maintain accurate and complete records of its servicing of the Mortgage Loans,
and Participant may, at any time during Seller’s business hours on reasonable
notice, examine and make copies of such records. On the second (2nd) day of each
calendar month, or at any other time upon Participant’s request, Seller shall
deliver to Participant reports regarding the status of each Mortgage Loan in
accordance with Section 9(g) and Section 9(h), which shall include, but shall
not be limited to, a description of those Mortgage Loans in default for more
than thirty (30) days, and any circumstances that could materially adversely
affect any of such Mortgage Loans, Participant’s ownership of any of such
Mortgage Loans or the collateral securing any of such Mortgage Loans. Seller
shall deliver such a report to Participant every thirty (30) days until (i)
Delivery of the related Security to Participant or (ii) the exercise by
Participant of any remedial election pursuant to Section 3. The Seller agrees
and acknowledges that Participant may, at any time, terminate the servicing of
the Mortgage Loans by Seller and transfer servicing to another Person on such
date as Participant may determine in its sole discretion. In the event that
anything in this Agreement is interpreted as constituting one

 

-13-



--------------------------------------------------------------------------------

or more interim servicing contracts, each such servicing contract shall
terminate automatically upon the earlier of (i) Delivery of the related Security
to Participant or (ii) Participant’s notice to Seller directing Seller to
transfer servicing (provided, Seller’s obligations as set forth herein to
cooperate in the transfer of such servicing shall not terminate until such
servicing has actually been transferred in full);

 

(b) Within two (2) Business Days of notice from Participant or with respect to
each Participation Certificate, on the Settlement Date:

 

(i) Seller shall establish and maintain a separate custodial account (the
“Custodial Account”) entitled “Crescent Mortgage Services, Inc., in trust for
UBS Real Estate Securities Inc. and its assignees under the Amended and Restated
Mortgage Loan Participation Agreement dated January 31, 2003 and shall promptly
deposit into such Custodial Account, in the form received with any necessary
endorsements, all collections received in respect of each Mortgage Loan
evidenced by a Participation Certificate that are payable to Participant as the
owner of such Participation Certificate; and

 

(ii) at the Participant’s sole option, upon written notice from the Participant,
the Seller shall transfer servicing of the Mortgage Loans to a Successor
Servicer designated by the Participant.

 

(c) Amounts deposited in the Custodial Account with respect to any Mortgage Loan
shall be held in trust for Participant as the owner of the Mortgage Loans and
shall be released only as follows:

 

(i) Except as otherwise provided in Section 4(c)(ii), upon Delivery of the
Security backed by such Mortgage Loans to Participant and either (i) receipt by
Participant or its designee of the purchase price for the Security from the
Takeout Investor or (ii) if earlier, on the date required by the GNMA Guide,
FNMA Guide or FHLMC Guide, as the case may be, amounts deposited in the
Custodial Account shall be released in accordance with Section 3(a)(3).
Notwithstanding the foregoing, all amounts deposited in the Custodial Account
shall be paid to Seller upon the Delivery of the related Security to Participant
if, and to the extent that, the amounts due and payable to Participant hereunder
have been set-off against the Purchase Price for the related Participation
Certificate or the Performance Fee relating to the Mortgage Loans underlying
such Participation Certificate. The amounts paid to Seller (if any) pursuant to
this Section 4(c)(i) shall constitute Seller’s sole compensation for servicing
the Mortgage Loans as provided in this Section 4.

 

(ii) If a Successor Servicer takes delivery of such Mortgage Loans either under
the circumstances set forth in clause (b)(ii) above, or otherwise, all amounts
deposited in the Custodial Account shall be paid to Participant promptly upon
such delivery.

 

(iii) During the period that Seller acts as servicer, all amounts deposited in
the Custodial Account shall be released only in accordance with Participant’s
written instructions.

 

-14-



--------------------------------------------------------------------------------

 

Section 5. Takeout Commitments. Seller hereby assigns to Participant, free of
any security interest, lien, claim or encumbrance of any kind, Seller’s rights
under each Takeout Commitment to deliver the Security specified therein to the
related Takeout Investor and to receive the purchase price therefor from such
Takeout Investor. Subject to Participant’s rights under Section 3, Participant
agrees that it will satisfy the Takeout Commitment on the Settlement Date
specified therein. Seller understands that, as a result of this Section 5 and
each Trade Assignment, Participant will succeed to the rights and obligations of
Seller with respect to each Takeout Commitment subject to a Trade Assignment,
and that in satisfying each such Takeout Commitment, Participant will stand in
the shoes of Seller and, consequently, will be acting as a non-dealer in
exercising its rights and fulfilling its obligations assigned pursuant to this
Section 5 and each Trade Assignment. Each Trade Assignment delivered by Seller
to Participant pursuant to Section 2 shall be delivered by Seller in a timely
manner sufficient to enable Participant to facilitate the settlement of the
related trade on the trade date in accordance with Chapter 8 of the Bond Market
Association’s Uniform Practices for the Clearance and Settlement of
Mortgage-Backed Securities and other Related Securities, as amended from time to
time.

 

Section 6. Transfers of Participation Certificates and Securities by
Participant. Participant may, in its sole discretion and without the consent of
Seller, assign all of its right, title and interest or grant a security interest
in any Participation Certificate, any Mortgage Note, Mortgage and any assignment
of Mortgages (an “Assignment of Mortgage”), each Security in respect thereof of
which Delivery is made to Participant and all rights of Participant under this
Agreement (including, but not limited to, the Custodial Account) in respect of
such Participation Certificate, Mortgage Note, Mortgage, Assignment of Mortgage
and such Security, to any person (an “Assignee”), subject only to an obligation
on the part of the Assignee to deliver each such Security to a Takeout Investor
pursuant to Section 5 or to Participant to permit Participant or its designee to
make delivery thereof to a Takeout Investor pursuant to Section 5. Assignment by
Participant of a Participation Certificate as provided in this Section 6 will
not release Participant from its obligations otherwise under this Agreement.

 

Without limitation of the foregoing, an assignment of the Participation
Certificate to an Assignee, as described in this Section 6, shall be effective
upon delivery of the Participation Certificate to the Assignee or its designee,
together with a duly executed Assignment in the Form of Exhibit E.

 

Section 7. Record Title to Mortgage Loans; Intent of Parties; Security Interest.

 

(a) From and after the issuance and delivery of the related Participation
Certificate, and subject to the remedies of Participant in Section 3, Seller
shall remain the last named payee or endorsee of each Mortgage Note and the
mortgagee or assignee of record of each Mortgage (except with respect to a MERS
Designated Mortgage Loan) in trust for the benefit of Participant, for the sole
purpose of facilitating the servicing of such Mortgage Loan and the issuance of
a Security backed by such Mortgage Loan. Where Seller has appointed FHLMC as
Custodian, the parties hereto acknowledge that the Mortgage Notes acquired
hereunder have been deposited with FHLMC to facilitate the issuance of FHLMC
Securities with respect thereto and that prior to such issuance FHLMC is holding
such Mortgage Notes as Custodian for Participant.

 

-15-



--------------------------------------------------------------------------------

 

(b) Seller shall maintain a complete set of books and records for each Mortgage
Loan which shall be clearly marked to reflect the ownership interest in each
Mortgage Loan of the holder of the related Participation Certificate and with
respect to each MERS Designated Mortgage Loan, Seller shall designate the
Participant as the Investor and Interim Funder on the MERS® System.

 

(c) Participant and Seller confirm that the transactions contemplated herein are
intended to be sales of the Mortgage Loans by Seller to Participant rather than
borrowings secured by the Mortgage Loans. In the event, for any reason, any
transaction is construed by any court or regulatory authority as a borrowing
rather than as a sale, the Seller and Participant intend that Participant or its
Assignee, as the case may be, shall have a perfected first priority security
interest in the Participation Certificates, any Custodial Accounts, the Mortgage
Loans subject to each Participation Certificate (including all servicing rights
related thereto), all documents evidencing the Mortgage Loans, the Securities to
be issued as contemplated hereunder and all proceeds thereof, the Takeout
Commitments and the proceeds of any and all of the foregoing (collectively, the
“Collateral”), free and clear of adverse claims. In such case, Seller shall be
deemed to have hereby granted to Participant or its Assignee, as the case may
be, a first priority security interest in and lien upon the Collateral, free and
clear of adverse claims. In such event, this Agreement shall constitute a
security agreement, the Custodian shall be deemed to be an independent custodian
for purposes of perfection of the security interest granted to Participant, and
Participant or each such Assignee shall have all of the rights of a secured
party under applicable law.

 

Section 8. Representations and Warranties.

 

(a) Seller hereby represents and warrants to Participant as of the date hereof
and as of the date of each issuance and delivery of a Participation Certificate
that:

 

(i) All representations and warranties made and all information (including,
without limitation, any financial information concerning Seller) and documents
or copies of documents furnished by Seller to Participant pursuant to or in
connection with this Agreement are and will be true and correct at the time when
made and at all times thereafter or, if limited to a specific date, as of the
date to which they refer;

 

(ii) Seller is duly organized, validly existing and in good standing under the
laws of the state of its organization or of the United States of America and has
all licenses necessary to carry on its business as now being conducted and is
licensed, qualified and in good standing to do business in each jurisdiction in
which it is legally required to do so. Seller has all requisite power and
authority (including, if applicable, corporate power) to execute and deliver
this Agreement, the Electronic Tracking Agreement and the Custodial Agreement
and to perform in accordance herewith and therewith; the execution, delivery and
performance of this Agreement, the Electronic Tracking Agreement and the
Custodial Agreement (including all instruments of transfer to be delivered
pursuant to this Agreement, the Electronic Tracking Agreement and the Custodial
Agreement) by Seller and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized. Each of this
Agreement, the Electronic Tracking Agreement and the Custodial Agreement
evidences the valid,

 

-16-



--------------------------------------------------------------------------------

binding and enforceable obligation of Seller and all requisite action
(including, if applicable, corporate action) has been taken by Seller to make
this Agreement, the Electronic Tracking Agreement and the Custodial Agreement
valid and binding upon Seller in accordance with its terms;

 

(iii) This Agreement, the Custodial Agreement, the Electronic Tracking Agreement
and every document to be executed by Seller pursuant hereto and thereto is and
will be valid, binding and a subsisting obligation of Seller, enforceable in
accordance with its respective terms. No consents or approvals are required to
be obtained by Seller or its Parent Company for the execution, delivery and
performance of this Agreement, the Electronic Tracking Agreement or the
Custodial Agreement by Seller;

 

(iv) The consummation of the transactions contemplated by this Agreement, the
Electronic Tracking Agreement and the Custodial Agreement are in the ordinary
course of business of Seller and will not result in the breach of any provision
of the charter or by-laws of Seller or result in the breach of any provision of,
or conflict with or constitute a default under or result in the acceleration of
any obligation under, any agreement, indenture, loan or credit agreement or
other instrument to which Seller, the Mortgage Loans or any of Seller’s property
is subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Seller, the Mortgage Loans or Seller’s property is
subject. Without limiting the generality of the foregoing, the consummation of
the transactions contemplated herein or therein will not violate any policy,
regulation or guideline of the FHA or VA or result in the voiding or reduction
of the FHA insurance, VA guarantee or any other insurance or guarantee in
respect of any Mortgage Loan, and such insurance or guarantee is in full force
and effect or shall be in full force and effect as required by the applicable
GNMA Guide, FNMA Guide or FHLMC Guide;

 

(v) Seller has not sold, assigned, transferred, pledged or hypothecated any
interest in any Participation Certificate to any person other than Participant,
and upon delivery of a Participation Certificate to Participant, Participant
will be the sole owner thereof, free and clear of any lien, claim or
encumbrance;

 

(vi) All information relating to Seller that Seller has delivered or caused to
be delivered to Participant, including, but not limited to, all documents
related to this Agreement, the Electronic Tracking Agreement, the Custodial
Agreement or Seller’s financial statements, and all such information hereafter
furnished by Seller, does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made therein or herein in light of the circumstances under which they were made,
not misleading. Seller has disclosed in writing any and all facts relating to
Seller that materially and adversely affect or may affect the business
operations or financial condition of Seller or the ability of Seller to perform
its obligations under this Agreement, the Electronic Tracking Agreement or the
Custodial Agreement;

 

(vii) There are no actions, suits or proceedings pending, or to the knowledge of
Seller threatened, including any claims for which an action, suit or proceeding
has not

 

-17-



--------------------------------------------------------------------------------

been commenced, against or affecting Seller or any of its assets in any court or
before any arbitrator or before any governmental commission, board, bureau or
other administrative agency that, in any such case, if adversely determined,
would have a material adverse effect on the financial condition or business of
Seller or the ability of Seller to perform under this Agreement, the Electronic
Tracking Agreement and the Custodial Agreement;

 

(viii) If applicable with respect to each Mortgage Loan evidenced by a
Participation Certificate sold hereunder, Seller (and each servicer) is approved
by GNMA as an approved issuer, Fannie Mae as an approved lender, Freddie Mac as
an approved seller/servicer (as the case may be) and by FHA as an approved
mortgagee and by VA as an approved VA lender, in each case in good standing
(such collective approvals and conditions, “Agency Approvals”), with no event
having occurred or Seller (or any subservicer) having any reason whatsoever to
believe or suspect will occur prior to the Delivery of the Security by the
related Agency, including without limitation a change in insurance coverage
which would either make Seller (or any servicer) unable to comply with the
eligibility requirements for maintaining all such Agency Approvals or require
notification to the relevant Agency or to HUD, FHA or VA. Should Seller (or any
servicer), for any reason, cease to possess all such Agency Approvals, or should
notification to the relevant Agency or to HUD, FHA or VA be required, Seller
shall so notify Participant immediately in writing. Notwithstanding the
preceding sentence, Seller shall take all necessary action to maintain all of
its (and each servicer’s) Agency Approvals at all times during the term of this
Agreement. Seller (and any servicer) has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices;

 

(ix) The Custodian is an eligible custodian under the Agency Guide and Agency
Program;

 

(x) Seller and its Subsidiaries have filed all Federal income tax returns and
all other material tax returns that are required to be filed by them and have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by it or any of its Subsidiaries, except for any such taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of Seller and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of Seller, adequate;

 

(xi) Neither Seller nor any of its Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended;

 

(xii) Upon the filing of financing statements on Form UCC-1 naming Participant
as “Secured Party”, Seller as “Debtor” and describing the Collateral, in the
jurisdiction and recording office listed on Exhibit H attached hereto, the
security interest granted hereunder in the Collateral will constitute a fully
perfected security interest under

 

-18-



--------------------------------------------------------------------------------

the Uniform Commercial Code in all right, title and interest of Seller in, to
and under such Collateral, which can be perfected by filing under the Uniform
Commercial Code; and

 

(xiii) As of the date hereof, Seller’s chief executive office 115 Perimeter
Center Place, Suite 285, Atlanta, Georgia 30346. As of the date hereof, and
during the four months immediately preceding the date hereof, Seller’s sole
jurisdiction of organization is, and has been, the State of Georgia.

 

(xiv) Seller’s exact legal name is, and for the immediately preceding four
months has been, as set forth on the signature page hereto.

 

(xv) Seller has not used any trade name or assumed name.

 

(xvi) Seller has not merged with, or acquired all or substantially all of the
assets of, any other person or entity within the immediately preceding year.

 

(xvii) As of the date hereof, with respect to the Original Participation
Agreement, no default has occurred and is continuing thereunder and there is no
breach of a representation and warranty thereunder.

 

(b) Seller hereby represents and warrants to Participant with respect to each
Mortgage Loan as of the date of the payment by Participant of the Purchase Price
of the related Participation Certificate that:

 

(i) Such Mortgage Loan was, immediately prior to the sale to Participant of the
related Participation Certificate, owned solely by Seller, is not subject to any
lien, claim or encumbrance, including, without limitation, any such interest
pursuant to a loan or credit agreement for warehousing mortgage loans, and was
originated and serviced in accordance with all applicable law and regulations,
including without limitation the Federal Truth-in-Lending Act, the Real Estate
Settlement Procedures Act, regulations issued pursuant to any of the aforesaid,
and any and all rules, requirements, guidelines and announcements of the
Applicable Agency, and, as applicable, the FHA and VA, as the same may be
amended from time to time;

 

(ii) The improvements on the land securing such Mortgage Loan are and will be
kept insured at all times by responsible insurance companies reasonably
acceptable to Participant against fire and extended coverage hazards under
policies, binders or certificates of insurance with a standard mortgagee clause
in favor of Seller and its assigns, providing that such policy may not be
canceled without prior notice to Seller. Any proceeds of such insurance shall be
held in trust for the benefit of Participant. The scope and amount of such
insurance shall satisfy the rules, requirements, guidelines and announcements of
the Applicable Agency, and shall in all cases be at least equal to the lesser of
(A) principal amount of such Mortgage Loan or (B) the maximum amount permitted
by applicable law, and shall not be subject to reduction below such amount
through the operation of a coinsurance, reduced rate contribution or similar
clause;

 

-19-



--------------------------------------------------------------------------------

 

(iii) Each Mortgage is a valid first lien on the mortgaged property and covered
by an attorney’s opinion of title acceptable to GNMA, FNMA or FHLMC, as
applicable, or by a policy of title insurance on a standard ALTA or similar
lender’s form in favor of Seller and its assigns, subject only to exceptions
permitted by the GNMA, FNMA or FHLMC Program, as applicable. Seller shall hold
in trust for Participant such policy of title insurance, and, upon request of
Participant, shall immediately deliver such policy to Participant or to the
Custodian on behalf of Participant;

 

(iv) To the extent applicable, such Mortgage Loan is either insured by the FHA
under the National Housing Act, guaranteed by the VA under the Servicemen’s
Readjustment Act of 1944 or is otherwise insured or guaranteed in accordance
with the requirements of the GNMA, FNMA or FHLMC Program, as applicable, and is
not subject to any defect that would prevent recovery in full or in part against
the FHA, VA or other insurer or guarantor, as the case may be;

 

(v) Such Mortgage Loan is in Strict Compliance with the requirements and
specifications (including, without limitation, all representations and
warranties required in respect thereof) set forth in the GNMA Guide, FNMA Guide
or FHLMC Guide, as applicable;

 

(vi) Such Mortgage Loan conforms in all respects with all requirements of the
Takeout Commitment applicable to the Security to be backed by such Mortgage
Loan; and

 

(vii) To the extent applicable, each Mortgage Loan is being serviced by a
mortgage sub-servicer having all Agency Approvals necessary to make such
Mortgage Loan eligible to back a GNMA, FNMA or FHLMC Security, as applicable.

 

The representations and warranties of Seller in this Section 8 are unaffected by
and supersede any provision in any endorsement of any Mortgage Loan or in any
assignment with respect to such Mortgage Loan to the effect that such
endorsement or assignment is without recourse or without representation or
warranty.

 

Section 9. Covenants of Seller. Seller hereby covenants and agrees with
Participant as follows:

 

(a) Seller shall deliver to Participant:

 

(i) Within one hundred twenty (120) days after the end of each fiscal year of
Seller, consolidated balance sheets of Seller and its consolidated subsidiaries
and the related consolidated statements of income showing the financial
condition of Seller and its consolidated subsidiaries as of the close of such
fiscal year and the results of operations during such year, and a consolidated
statement of cash flows, as of the close of such fiscal year, setting forth, in
each case, in comparative form the corresponding figures for the preceding year,
all the foregoing consolidated financial statements to be reported on by, and to
carry the report (acceptable in form and content to Participant) of an
independent public accountant of national standing acceptable to Participant;

 

-20-



--------------------------------------------------------------------------------

 

(ii) Within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of Seller, unaudited consolidated balance sheets
and consolidated statements of income, all to be in a form acceptable to
Participant, showing the financial condition and results of operations of Seller
and its consolidated subsidiaries on a consolidated basis as of the end of each
such quarter and for the then elapsed portion of the fiscal year, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the preceding fiscal year, certified by a financial
officer of Seller (acceptable to Participant) as presenting fairly the financial
position and results of operations of Seller and its consolidated subsidiaries
and as having been prepared in accordance with generally accepted accounting
principles consistently applied, in each case, subject to normal year-end audit
adjustments;

 

(iii) Within 20 days after the end of each of the first eleven months of each
fiscal year of Seller, unaudited consolidated balance sheets and consolidated
statements of income, all to be in a form acceptable to Purchaser, showing the
financial condition and results of operation of Seller and its consolidated
subsidiaries on a consolidated basis as of the end of each such month and for
the then elapsed portion of the fiscal year, setting forth, in each case, in
comparative form the corresponding figures for the corresponding periods of the
preceding fiscal year, certified by a financial officer of Seller (acceptable to
Purchaser) as presenting fairly the financial position and results of operations
of Seller and its consolidated subsidiaries and as having been prepared in
accordance with generally accepted accounting principles consistently applied,
in each case, subject to normal year-end audit adjustments;

 

(iv) Promptly upon receipt thereof, a copy of each other report submitted to
Seller by its independent public accountants in connection with any annual,
interim or special audit of Seller;

 

(v) Promptly upon becoming aware thereof, notice of (1) the commencement of, or
any determination in, any legal, judicial or regulatory proceedings, (2) any
dispute between Seller or its Parent Company and any governmental or regulatory
body, (3) any event or condition, which, in any case of (1) or (2), if adversely
determined, would have a material adverse effect on (A) the validity or
enforceability of this Agreement, (B) the financial condition or business
operations of Seller, (C) the Agency Approvals of Seller or (D) the ability of
Seller to fulfill its obligations under this Agreement or (4) any material
adverse change in the business, operations, prospects or financial condition of
Seller, including, without limitation, the insolvency of Seller or its Parent
Company;

 

(vi) Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by its Parent Company, Seller or any
of Seller’s consolidated subsidiaries in a general mailing to their respective
stockholders and of all reports and other material (including copies of all
registration statements under the Securities Act of 1933, as amended) filed by
any of them with any securities exchange or with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of said Commission;

 

-21-



--------------------------------------------------------------------------------

 

(vii) Promptly upon becoming available, copies of any press releases issued by
its Parent Company or Seller and copies of any annual and quarterly financial
reports and any reports on Form H-(b)12 which its Parent Company or Seller may
be required to file with the OTS or the RTC or comparable reports which a Parent
Company or Seller may be required to file with the FDIC or any other federal
banking agency containing such financial statements and other information
concerning such Parent Company’s or Seller’s business and affairs as is required
to be included in such reports in accordance with the rules and regulations of
the OTS, the RTC, the FDIC or such other banking agency, as may be promulgated
from time to time;

 

(viii) Such supplements to the aforementioned documents and such other
information regarding the operations, business, affairs and financial condition
of its Parent Company, Seller or any of Seller’s consolidated subsidiaries as
Participant may request;

 

(ix) Prior to the date of any purchase of a Participation Certificate by
Participant hereunder, a copy of (1) the articles of incorporation of Seller and
any amendments thereto, certified by the Secretary of State of Seller’s state of
incorporation, (2) a copy of Seller’s by-laws, together with any amendments
thereto, (3) a copy of the resolutions adopted by Seller’s Board of Directors
authorizing Seller to enter into this Agreement, the Electronic Tracking
Agreement and the Custodial Agreement and authorizing one or more of Seller’s
officers to execute the documents related to this Agreement, the Electronic
Tracking Agreement and the Custodial Agreement, (4) a certificate of incumbency
and signature of each officer of Seller executing any document in connection
with this Agreement, the Electronic Tracking Agreement and the Custodial
Agreement, (5) a certificate reflecting each Authorized Signatory of the Seller,
in the form of Exhibit F hereto, and (6) an opinion of counsel to Seller, in the
form of Exhibit G hereto;

 

(x) Neither the Seller nor any affiliate thereof will acquire at any time any
Participation Certificate or any other economic interest in or obligation with
respect to any Mortgage Loan;

 

(xi) Under generally accepted accounting principles (“GAAP”) and for federal
income tax purposes, the Seller will report each sale of a Participation
Certificate to the Participant as a sale of the ownership interest in the
Mortgage Loans evidenced by that Participation Certificate. The Seller has been
advised by or has confirmed with its independent public accountants that the
foregoing transactions will be so classified under GAAP;

 

(xii) The consideration received by the Seller upon the sale of each
Participation Certificate will constitute reasonably equivalent value and fair
consideration for the ownership interest in the Mortgage Loans evidenced by that
Participation Certificate;

 

(xiii) The Seller will be solvent at all relevant times prior to, and will not
be rendered insolvent by, any sale of a Participation Certificate to the
Participant; and

 

-22-



--------------------------------------------------------------------------------

 

(xiv) The Seller will not sell any Participation Certificate to the Participant
with any intent to hinder, delay or defraud any of the Seller’s creditors.

 

(b) Seller shall take all necessary action to maintain its Agency Approvals at
all times during the term of this Agreement. If, for any reason, Seller ceases
to maintain such Agency Approvals, Seller shall so notify Participant
immediately.

 

(c) Seller shall comply, in all material respects, with all laws, rules and
regulations to which it is or may become subject.

 

(d) Seller shall, upon request of Participant, promptly execute and deliver to
Participant all such other and further documents and instruments of transfer,
conveyance and assignment, and shall take such other action as Participant may
require more effectively to transfer, convey, assign to and vest in Participant
and to put Participant in possession of the property to be transferred,
conveyed, assigned and delivered hereunder and otherwise to carry out more
effectively the intent of the provisions under this Agreement.

 

(e) Seller shall ensure that all proceeds paid by a Takeout Investor resulting
from Takeout Commitments that relate to any Security backed by Mortgage Loans
evidenced by a Participation Certificate purchased by Participant pursuant to
the terms of this Agreement are paid to Participant by such Takeout Investor in
accordance with Participant’s wire instructions to Seller.

 

(f) The Seller acknowledges that the Participant has the right to perform
continuing due diligence reviews with respect to the Mortgage Loans, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and the Seller agrees that upon
reasonable (but no less than one (1) Business Day’s) prior notice to the Seller,
the Participant or its authorized representatives will be permitted during
normal business hours to examine, inspect, make copies of, and make extracts of,
the mortgage files and any and all documents, records, agreements, instruments
or information relating to such Mortgage Loans in possession, or under the
control, of the Seller and/or Custodian. The Seller also shall make available to
the Participant a knowledgeable financial or accounting officer for the purpose
of answering questions respecting the mortgage files and Mortgage Loans. The
Seller and Participant further agree that all out-of-pocket costs and expenses
incurred by the Participant in connection with the Participant’s activities
pursuant to this Section 9(f) shall be paid for by the Seller, provided that,
Participant shall pay any such costs if such due diligence is conducted more
often than two (2) times in a calendar year.

 

(g) Seller shall provide Participant with a monthly report, which report shall
include, among other items, a summary of the Seller’s delinquency and loss
experience with respect to mortgage loans serviced by the Seller, any Servicer
or any designee of either, with respect to any MERS Designated Mortgage Loan,
MERS Reports, plus any such additional reports as Participant may reasonably
request with respect to the Seller’s or any Servicer’s servicing portfolio or
pending originations of mortgage loans. Seller shall not cause the Mortgage
Loans to be serviced by any servicer other than a servicer expressly approved in
writing by Participant.

 

-23-



--------------------------------------------------------------------------------

 

(h) On the second Business Day of each month, Seller shall furnish to
Participant or shall cause the Servicer to furnish to Participant, a remittance
report, in hard copy and electronic format acceptable to Participant, containing
information regarding funds collected during the prior calendar month. This
report shall contain the following information:

 

(i) Mortgage Loan number;

 

(ii) Note Rate;

 

(iii) Remittances allocable to principal and interest;

 

(iv) Paid through date;

 

(v) Mortgage Loan balance;

 

(vi) Delinquency status;

 

(vii) Whether the Mortgaged Property is in foreclosure or has become an real
estate owned property;

 

(viii) Whether any Mortgagor is the subject of any bankruptcy action; and

 

(ix) Any other information that Participant may reasonably request.

 

(i) Seller shall pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

 

(j) Seller covenants and agrees to take all actions required of it in compliance
with the terms of the Electronic Tracking Agreement.

 

(k) Unless Seller shall have given Participant at least 30 days’ prior written
notice, Seller shall not (i) change its name, organizational identity or
jurisdiction of organization or (ii) merge with or into, acquire all or
substantially all of the assets of, or transfer all or substantially all of its
assets to, any other person or entity.

 

Section 10. Confidentiality. Seller hereby acknowledges and agrees that (1) all
written or computer-readable information provided by Participant to Seller
regarding Participant and (2) the terms of this Agreement (the “Participant
Confidential Information”), shall be kept confidential and each of their
respective contents will not be divulged to any party without Participant’s
consent except to the extent that (i) Seller deems appropriate to do so in
working with legal counsel, auditors, taxing authorities or other governmental
agencies or regulatory bodies or in order to comply with any applicable federal
or state laws, (ii) any portion of Participant Confidential Information is in
the public domain other than due to a breach of this covenant, or (iii) Seller
deems appropriate in connection with exercising any or all of Seller’s rights or
remedies or complying with any obligations under this Agreement.

 

-24-



--------------------------------------------------------------------------------

 

Section 11. Term. This Agreement shall continue in effect until terminated as to
future transactions by written instruction signed by either Seller or
Participant and delivered to the other, provided that no termination will affect
the obligations hereunder as to any of the Participation Certificates then
outstanding hereunder or any Security not yet delivered to the related Takeout
Investor.

 

Section 12. Exclusive Benefit of Parties; Assignment. This Agreement is for the
exclusive benefit of the parties hereto and their respective successors and
assigns and shall not be deemed to give any legal or equitable right to any
other person, including the Takeout Investor and Custodian. Except as provided
in Section 6, no rights or obligations created by this Agreement may be assigned
by either party hereto without the prior written consent of the other party.

 

Section 13. Amendments; Waivers; Cumulative Rights. This Agreement may be
amended from time to time only by written agreement of Seller and Participant.
Any forbearance, failure or delay by Participant in exercising any right, power
or remedy hereunder shall not be deemed to be a waiver thereof, and any single
or partial exercise by Participant of any right, power or remedy hereunder shall
not preclude the further exercise thereof. Every right, power and remedy of
Participant shall continue in full force and effect until specifically waived by
Participant in writing. No right, power or remedy shall be exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred hereby or hereafter available at law
or in equity or by statute or otherwise.

 

Section 14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

Section 15. Effect of Invalidity of Provisions. In case any one or more of the
provisions contained in this Agreement should be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall in no way be affected,
prejudiced or disturbed thereby.

 

Section 16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws rules.

 

Section 17. Notices. Any notices, consents, elections, directions and other
communications given under this Agreement shall be in writing and shall be
deemed to have been duly given when telecopied or delivered by overnight courier
to, personally delivered to, or on the third day following the placing thereof
in the mail, first class postage prepaid to, the respective addresses set forth
on the cover page hereof for Seller, Participant or Custodian, or to such other
address as any party shall give notice to the other parties pursuant to this
Section 17. Notices to any Assignee shall be given to such address as the
Assignee shall provide to Seller in writing.

 

Section 18. Entire Agreement. This Agreement, the Participation Certificates and
the Custodial Agreement contain the entire agreement between the parties hereto
with respect to

 

-25-



--------------------------------------------------------------------------------

the subject matter hereof, and supersede all prior and contemporaneous
agreements between them, oral or written, of any nature whatsoever with respect
to the subject matter hereof.

 

Section 19. Costs of Enforcement. In addition to any other indemnity specified
in this Agreement, in the event of a breach by Seller of this Agreement, the
Custodial Agreement, a Participation Certificate or a Takeout Commitment, Seller
agrees to pay the reasonable attorneys’ fees and expenses of Participant,
and/or, when applicable, any Assignee, incurred in the enforcement of the
Agreement as a consequence of such breach.

 

Section 20. Consent to Service. Each party irrevocably consents to the service
of process by registered or certified mail, postage prepaid, to it at its
address given in or pursuant to Section 17.

 

Section 21. Submission to Jurisdiction; Waivers.

 

EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS MORTGAGE LOAN PARTICIPATION AGREEMENT AND THE OTHER DOCUMENTS,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
ON THE COVER PAGE HERETO OR AT SUCH OTHER ADDRESS OF WHICH PURCHASER SHALL HAVE
BEEN NOTIFIED;

 

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

(v) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY

 

-26-



--------------------------------------------------------------------------------

LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS PARTICIPATION AGREEMENT, ANY
OTHER DOCUMENT RELATING THERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

Section 22. Construction. The headings in this Agreement are for convenience
only and are not intended to influence its construction. References to Sections,
Exhibits and Annexes in this Agreement are to the Sections of and Exhibits and
Annexes to this Agreement. The Exhibits and Annexes are part of this Agreement,
and are incorporated herein by reference. In this Agreement, the singular
includes the plural, the plural the singular, and the words “and” and “or” are
used in the conjunctive or disjunctive as the sense and circumstances may
require.

 

Section 23. Effect of Amendment and Restatement. Upon the execution of this
Agreement by all parties hereto and the delivery of the opinion required by
Section 9(a)(ix), the Original Participation Agreement shall be amended,
restated and superseded in its entirety by this Agreement. The parties hereto
acknowledge and agree that (a) the liens and security interests granted under
the Original Participation Agreement are in full force and effect and, upon the
amendment and restatement of the Original Participation Agreement and the
related documents, such liens and security interests secure and continue to
secure the payment and performance of Seller’s obligations under this Agreement
and the related documents, (b) upon the effectiveness of such amendment and
restatement, all outstanding Mortgage Loans under, and as defined in, the
Original Participation Agreement, shall be deemed to be outstanding as Mortgage
Loans hereunder mutatis mutandis, in each case on the terms and conditions set
forth in this Agreement, and (c) upon the effectiveness of such amendment and
restatement, all outstanding Participation Certificates under, and as defined in
the Original Participation Agreement, shall be deemed to be outstanding as
Participation Certificates hereunder mutatis mutandis, in each case on the terms
and conditions set forth in this Agreement.

 

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Participant and Seller have duly executed this Agreement as
of the date and year set forth on the cover page hereof.

 

UBS REAL ESTATE SECURITIES INC.

By:

 

/s/  GEORGE A. MANGIARACINA

--------------------------------------------------------------------------------

Name:

Title:

 

George A. Mangiaracina

Executive Director

 

By:

 

/s/  ROBERT CARPENTER

--------------------------------------------------------------------------------

Name:

Title:

 

Robert Carpenter

Director

 

CRESCENT MORTGAGE SERVICES, INC.

By:

 

/s/  MICHAEL P. LEDDY

--------------------------------------------------------------------------------

Name:

Title:

 

Michael P. Leddy

Executive Vice President

Address (if different from cover page):

 



--------------------------------------------------------------------------------

Exhibit A

 

PARTICIPATION CERTIFICATE

 

POOL NO. (FHLMC CONTRACT NO.)                                    

PASS-THROUGH RATE                                                             

DISCOUNT                                    
                                               

 

This Certificate evidences a one hundred percent (100%) undivided ownership
interest in (including the right to receive the payments of principal of and
interest on) the Mortgage Loans identified on the attached:

 

(Check Box)

 

[  ]    (a)

  

Form HUD 11706 (Schedule of Pooled Mortgages);

[  ]    (b)

  

Fannie Mae Form 2005 (Schedule of Mortgages); or

[  ]    (c)

  

FHLMC Form 11 (Mortgage Submission Schedule) or MIDANET computer tape.

 

The Mortgage Loans have been sold to Participant pursuant to the terms of that
certain Amended and Restated Mortgage Loan Participation Agreement, dated
January 31, 2003 (the “Agreement”) between CRESCENT MORTGAGE SERVICES, INC., as
Seller, and UBS REAL ESTATE SECURITIES INC., as Participant. Capitalized terms
used but not defined herein shall have the meanings set forth in the Agreement,
the terms of which are hereby incorporated by reference and made a part of this
Participation Certificate.

 

Upon Delivery of the related Security to Participant or its Assignee,
Participant’s ownership interest in the Mortgage Loans backing such Security
evidenced in this Certificate shall terminate, and this Certificate shall be
void and of no further effect.

 

This Participation Certificate may be amended only by a written agreement
between Seller and Participant.

 

       

CRESCENT MORTGAGE SERVICES, INC.

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

Its:

 

 

--------------------------------------------------------------------------------

       

Date:

 

 

--------------------------------------------------------------------------------

 

AGGREGATE PRINCIPAL BALANCES OF THE MORTGAGE LOANS (GIVING EFFECT TO PAYMENTS
MADE AS OF                  , 20    ): $            

 

A-1



--------------------------------------------------------------------------------

 

Hereby authenticated by JPMorgan Chase Bank

pursuant to the Amended and Restated

Custodial Agreement

(May not be applicable for FHLMC)

 

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

 

A-2



--------------------------------------------------------------------------------

 

Exhibit B

 

TRADE ASSIGNMENT

 

                    (“Takeout Investor”)

[Address]

 

Attention:                                

Fax No.:                    

 

Dear Sirs:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated             , 20    , to purchase
$            of         %              year:

 

(Check Box)

 

[  ]    (a)

  

Government National Mortgage Association;

[  ]    (b)

  

Federal National Mortgage Association; or

[  ]    (c)

  

Federal Home Loan Mortgage Corporation;

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
             from              on [Insert Settlement Date]. Our intention is to
assign $              of this Commitment’s full amount. This is to confirm that
(i) the form of this assignment conforms to the PSA guidelines, (ii) the
Commitment is in full force and effect, (iii) the Commitment has been assigned
to UBS Warburg LLC (“UBS”) whose acceptance of such assignment is indicated
below, (iv) you will accept delivery of such Securities directly from UBS, (v)
you will pay UBS for such Securities, (vi) UBS is obligated to make delivery of
such Securities to you in accordance with the attached Commitment and (vii) you
have released Seller from its obligation to deliver the Securities to you under
the Commitment. Payment will be made “delivery versus payment (DVP)” to UBS in
immediately available funds.

 

If you have any questions, please call [(212) 713-6267] immediately or send
correspondence by fax to [(212) 265-3881].

 

       

Very truly yours.

 

CRESCENT MORTGAGE SERVICES, INC.

Agreed to:

     

By:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

           

Date:

 

 

--------------------------------------------------------------------------------

 

 

B-1



--------------------------------------------------------------------------------

 

UBS WARBURG LLC as agent for

UBS REAL ESTATE SECURITIES INC.

 

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Notice of delivery and confirmation of receipt are the obligations of UBS.
Prompt notification of incorrect information or rejection of the trade
assignment should be made to UBS.

 

 

B-2



--------------------------------------------------------------------------------

 

Exhibit C

 

DOCUMENT LIST

 

Seller shall deliver or cause to be delivered the following documents to
Participant:

 

(i) the fully completed Participation Certificate, executed by Seller and,
unless Seller has appointed FHLMC as Custodian, authenticated by Custodian and
attached to the Participation Certificate the fully completed copy of (a) Form
HUD 11706 (Schedule of Pooled Mortgages)*, (b) Fannie Mae Form 2005 (Schedule of
Mortgages)** or (c) FHLMC Form 11 (Mortgage Submission Schedule) or MIDANET
computer tape***;

 

(ii) the fully completed copy of (a) Form HUD 11705 (Schedule of Subscribers),
(b) Fannie Mae Form 2014 (Delivery Schedule)** or (c) a copy of FHLMC Form 381
(Contract Delivery Summary)*** and a copy of FHLMC Form 939 (Settlement and
Information Multiple Registration Form)*** designating Participant as the party
authorized to receive the Securities, executed by Seller and relating to the
Securities to be backed by the Mortgage Loans, certified by Seller to be correct
and unmodified copies of such forms in full force and effect;

 

(iii) either (a) a copy of a Takeout Commitment with respect to the Security to
be backed by the Mortgage Loans evidenced by such Participation Certificate or
(b) a letter from Seller confirming the details of such Takeout Commitment;

 

(iv) if the Takeout Investor is not UBS Warburg LLC, a Trade Assignment must
also be delivered to Participant;

 

(v) a letter from any warehouse lender, substantially in the form of Exhibit D,
having a security interest in the Mortgage Loans, addressed to Participant,
releasing any and all right, title and interest in such Mortgage Loans.

 

*         For GNMA Program only

 

**       For FNMA Program only

 

***     For FHLMC Program only

 

 

C-1



--------------------------------------------------------------------------------

Exhibit D

 

[WAREHOUSE LENDER’S RELEASE]

 

UBS Warburg LLC as agent for

UBS Real Estate Securities Inc.

1285 Avenue of the Americas

New York, New York 10019

 

Gentlemen:

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Custodial Agreement, dated as
of January 31, 2003, among UBS Real Estate Securities Inc., Crescent Mortgage
Services, Inc. and JPMorgan Chase Bank.

 

We hereby release all right, interest or claim of any kind, including any
security interest or lien, with respect to the mortgage loans referenced in the
attached schedule (GNMA/FNMA/FHLMC Pool/Contract #                 ), such
release to be effective automatically without any further action by any party,
upon payment, in one or more installments, from UBS Real Estate Securities Inc.,
in accordance with the Wire Instructions in effect on the date of such payment,
in immediately available funds, of an aggregate amount equal to the product of A
multiplied by B (such product being rounded to the nearest $0.01) multiplied by
C.*

 

Very truly yours,

 

[WAREHOUSE LENDER]

 

*A = weighted average Trade Price

   B = principal amount of the Mortgage Loans backing the Security

   C = 1 minus the Discount

 

 

D-1



--------------------------------------------------------------------------------

 

Exhibit E

 

ASSIGNMENT

 

For VALUE RECEIVED the undersigned hereby sell(s) and assign(s) and transfer(s)
unto                                                   (Please print or
typewrite name and address, including postal zip code of assignee) an undivided
Participation Interest equal to             % of the Mortgage Loans evidenced by
the within Participation Certificate, Pool No. (FHLMC Contract No.)
            , Pass-Through Rate                 , Discount                  and
hereby authorize(s) the transfer of registration of such interest to assignee.

 

       

[Assignor]

         

Dated:             

     

By:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

 

 

E-1



--------------------------------------------------------------------------------

[EXHIBIT F]

 

[AUTHORIZED SIGNATURES OF SELLER]

 

I,                                     , hereby certify that I am the duly
elected [Vice] President of CRESCENT MORTGAGE SERVICES, INC., a state chartered
institution organized under the laws of the state of Georgia (the “Company”) and
each person listed below who, as an officer or representative of the Company,
signed (a) the Mortgage Loan Participation Agreement, dated as of January 31,
2003, between the Company and UBS Warburg Real Estate Securities Inc. (the
“Participation Agreement”), (b) the Amended and Restated Custodial Agreement
dated as of January 31, 2003, by and among the Company, UBS Warburg Real Estate
Securities Inc. and JPMorgan Chase Bank and (c) any other document delivered on
the date hereof in connection with any purchase described in the agreements set
forth above was, at the respective times of such signing and delivery, and is
now, a duly elected or appointed, qualified and acting officer or representative
of the Company, who holds the office set forth opposite his or her name, and the
signatures of such persons appearing on such documents are their genuine
signatures and that each of such person is, and until further notice will be,
duly elected or appointed, qualified and acting officer or representative of the
Company authorized to sign any documents required pursuant to the Participation
Agreement.

 

 

--------------------------------------------------------------------------------

Name and Title

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name and Title

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name and Title

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name and Title

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name and Title

  

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Company.

 

   

Dated:            

     

By:

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

   

[Seal]

     

Title:

 

[Vice] President

 

I,                                     , an [Assistant] Secretary of CRESCENT
MORTGAGE SERVICES, INC., hereby certify that                      is the duly
elected, qualified

 

F-1



--------------------------------------------------------------------------------

and acting [Vice] President of the Company and that the signature appearing
above is [her] [his] genuine signature.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

Dated:                        

     

By:

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

[Assistant] Secretary

 

F-2



--------------------------------------------------------------------------------

[EXHIBIT G]

 

[FORM OF OPINION]

 

UBS Warburg Real Estate Securities

[Address]

 

Dear Sirs and Mesdames:

 

You have requested [my] [our] opinion as counsel to Crescent Mortgage Services,
Inc., a corporation organized and existing under the laws of Georgia (the
“Seller”), with respect to certain matters in connection with that certain
Amended and Restated Mortgage Loan Participation Agreement governing purchases
and sales of certain Participation Certificates evidencing a 100% undivided
ownership in certain Mortgage Loans, dated January 31, 2003 (the “Participation
Agreement”), by and between Seller and UBS Warburg Real Estate Securities (the
“Participant”). The Participation Agreement and the Custodial Agreement, dated
as of January 31, 2003 by and among Seller, the Participant and the Custodian
(the “Custodial Agreement,) are hereinafter collectively referred to as the
“Governing Agreements.” Capitalized terms not otherwise defined herein have the
meanings set forth in the Participation Agreement.

 

[We] [I] have examined the following documents:

 

  1.   the Participation Agreement;

 

  2.   the Custodial Agreement;

 

  3.   an unfiled copy of the financing statements listed on Schedule 1 (the
“Financing Statement”) naming the Seller as Debtor and the Participant as
Secured Party and describing the Collateral (as defined in the Participation
Agreement) as to which security interests may be perfected by filing under the
Uniform Commercial Code of the State listed on Schedule 1 (the “Filing
Collateral”), which I understand will be filed in the filing office listed on
Schedule 1 (the “Filing Offices”);

 

  4.   the reports listed on Schedule 2 as to UCC financing statements naming
the Seller as Debtor and on file in the Filing Office [and, if different, the
filing office of the jurisdiction in which Seller’s chief executive office is
located] (collectively, the “UCC Search Report”);

 

  5.   such other documents, records and papers as we have deemed necessary and
relevant as a basis for this opinion.

 

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of the Seller contained in the
Participation Agreement. [We] [I] have assumed the authenticity of all documents
submitted to [me] [us] as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to the originals of all
documents.

 

G-1



--------------------------------------------------------------------------------

Based upon the foregoing, it is [our] [my] opinion that:

 

1. The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia and is qualified to transact
business in, and is in good standing under, the laws of the State of
[                    ].

 

2. The execution, delivery and performance by the Seller of the Governing
Agreements to which it is a party, and the sales by the Seller of the
Participation Certificates under the Participation Agreement have been duly
authorized by all necessary corporate action on the part of the Seller. Each of
the Governing Agreements have been executed and delivered by the Seller and are
legal, valid and binding agreements enforceable in accordance with their
respective terms against the Seller, subject to bankruptcy laws and other
similar laws of general application affecting rights of creditors and subject to
the application of the rules of equity, including those respecting the
availability of specific performance, none of which will materially interfere
with the realization of the benefits provided thereunder or with the
Participant’s purchase of the Participation Certificates or the Delivery of
Securities therefor and/or security interest in the Collateral. The Seller has
been duly authorized to allow any of its officers to execute any and all
documents by original signature in order to complete the transactions
contemplated by the Participation Agreement and the Custodial Agreement.

 

3. No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of the Seller for the execution, delivery or performance by
the Seller of the Governing Agreements to which it is a party or for the sales
by the Seller under the Participation Agreement of the Participation
Certificates to the Participant and/or granting of a security interest to the
Participant in the Collateral, pursuant to the Participation Agreement.

 

4. The execution, delivery and performance by the Seller of, and the
consummation of the transactions contemplated by the Governing Agreements to
which it is a party do not and will not (a) violate any provision of the
Seller’s charter or by-laws, (b) violate any applicable law, rule or regulation,
(c) violate any order, writ, injunction or decree of any court or governmental
authority or agency or any arbitral award applicable to the Seller of which [I]
[we] have knowledge (after due inquiry) or (d) result in a breach of, constitute
a default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any agreement
or instrument of which I have knowledge (after due inquiry) to which the Seller
is a party or by which it is bound or to which it is subject, or result in the
creation or imposition of any Lien upon any property of the Seller pursuant to
the terms of any such agreement or instrument.

 

5. There is no action, suit, proceeding or investigation pending or, to the best
of [our] [my] knowledge, threatened against the Seller which, in [our] [my]
judgment, either in any one instance or in the aggregate, would be reasonably
likely to result in any material adverse change in the properties, business or
financial condition, or prospects of the Seller or in any material impairment of
the right or ability of the Seller to carry on its business substantially as now
conducted or in any material liability on the part of the Seller or which would
draw into question the validity of the Governing Agreements to which it is a
party or the Mortgage Loans or of any action taken or to be taken in connection
with the transactions contemplated thereby, or

 

G-2



--------------------------------------------------------------------------------

which would be reasonably likely to impair materially the ability of the Seller
to perform under the terms of the Governing Agreements to which it is a party or
the Mortgage Loans.

 

6. The Mortgages have been duly assigned and the Mortgage Notes have been duly
endorsed as provided in the Custodial Agreement. The Assignments of Mortgage are
in recordable form, except for the insertion of the name of the assignee, and
upon the name of the assignee being inserted, are acceptable for recording under
the laws of the state where each related Mortgaged Property is located. The
endorsement of the Mortgage Notes, the delivery to the Custodian of the
Assignments of Mortgage, and the delivery of the original endorsed Mortgage
Notes to the Custodian are sufficient to permit the Purchaser to avail itself of
all protection available under applicable law against the claims of any present
or future creditors of the Seller, and are sufficient to prevent any other sale,
transfer, assignment, pledge or hypothecation of the Mortgages and the Mortgage
Notes by the Seller from being enforceable.

 

7. The Participation Agreement is effective to create, in favor of the
Participant, a valid security interest under the Uniform Commercial Code in all
of the right, title and interest of the Seller in, to and under the Collateral
as collateral security for the payment of the Seller’s obligations under the
Participation Agreement.

 

8. (a) Upon the filing of financing statements on Form UCC-1 naming the
Participant as “Secured Party” and the Seller as “Debtor”, and describing the
Collateral, in the Filing Office, the security interest referred to in Section 6
above will constitute fully perfected security interests under the Uniform
Commercial Code in all right, title and interest of the Seller in, to and under
such Collateral, which can be perfected by filing under the Uniform Commercial
Code.

 

(b) The UCC Search Report sets forth the proper filing offices and the proper
debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Collateral
as of the dates and times specified on Schedule 2. The UCC Search Report
identifies no Person who has filed in any Filing Office a financing statement
describing the Collateral prior to the effective dates of the UCC Search Report.

 

9. The Seller is not an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

Very truly yours,

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

 

UCC-l FINANCING STATEMENT

 

Debtor: Crescent Mortgage Services, Inc.

 

Secured Party: UBS Warburg Real Estate Securities Inc.

 

Item:

 

All right (including the power to convey title thereto), title and interest of
Debtor in and to the property listed below:

 

All participation certificates evidencing an interest in mortgage loans and any
and all securities related thereto, and all mortgage loans, mortgage notes,
mortgages or deeds of trust, assignments thereof and any and all documents and
instruments related thereto, which are subject to the interest of Secured Party
or any assignee under or pursuant to the Amended and Restated Mortgage Loan
Participation Agreement between Secured Party and the Debtor.

 

H-1



--------------------------------------------------------------------------------

Annex A

 

SELLER’S DELIVERY INSTRUCTIONS

 

(1) In the case of certificated Securities, Participant will pick up the
Securities upon receipt of notification of issuance from Seller and promptly
deliver such Securities in negotiable form to:

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

 

(2) In the case of book-entry Securities, upon receipt by Participant of such
Securities, Participant will wire the Securities to:

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

 

Annex A-1